October 12, 1923. The opinion of the Court was delivered by
The decree of the Special Judge is so clear and conclusive that little need be added. Let the order be reported.
It is true that a trust cannot be destroyed. There was no attempt to destroy the trust. The intention or meaning of the deed of A.P. Aldrich and M.A. Aldrich to Robert *Page 128 
Aldrich, trustee, is clear and unmistakable. It is very clear that A.P. Aldrich and M.A. Aldrich intended to make a provision for their daughter, Rosa. It is also clear that they intended to save her from all possibility of a controversy with any husband, and to keep the management entirely out of her hands for her own benefit. There was no use to demand of her that she should do anything, so the deed deprived her of any right to manage or dispose of the property. A sale was provided for as it might become useless to her in its present form. The money derived from the sale was to be reinvested, it is true, but only as A.P. Aldrich and M.A. Aldrich may direct. No one had a right to complain of a failure to reinvest, except one who has some right in the property, or the proceeds of sale. No one had such a right, not even the daughter, Rosa. Rosa and those claiming under her cannot complain, because Rosa accepted the proceeds of sale. The sale and paying the money to Rosa was not only not a destruction of the trust, but was a carrying out of the trust in its fullest purpose.
The judgment is affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.
MR. JUSTICE MARION concurs in result.